t c memo united_states tax_court lawrence richards jr and barbara joy richards petitioners v commissioner of internal revenue respondent docket no filed date charles j jamison for petitioners michael s hensley for respondent memorandum findings_of_fact and opinion laro judge the petition in this case involves petitioners’ federal_income_tax for in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure resulting from an increase in wage income of dollar_figure and a reduction in interest_income of dollar_figure due to an early withdrawal penalty petitioners resided in california at the time their petition was filed findings_of_fact petitioner wife ms richards began working as a loan officer in on date she began working as a real_estate loan officer for prospect mortgage llc prospect ms richards had a number of complaints regarding her work environment at prospect which resulted in her resignation in date as part of her employment at prospect ms richards had signed three contracts an employee agreement regarding outside sales activities a loan officer compensation plan and a loan officer employment agreement sec_2 of the employee agreement regarding outside sales activities required ms richards to spend over of her time traveling to and meeting with customers to sell prospect’s mortgage products or attending trade shows or sales conferences in order to promote prospect’s mortgage products section dollar_figure of the loan officer employment agreement entitled reimbursement of expenses provided employee shall be provided an expense reimbursement allowance equal to bps of the 1st point of revenue for each loan except brokered loans this expense reimbursement is designed to cover the cost of automobile phone and other reasonable and necessary miscellaneous business_expenses if employee’s actual expenses exceed the reimbursement provided to employee employee can submit itemized statements receipts and other required_documentation to accounting the company will reimburse employee for any legitimate expense that were necessarily incurred in the performance of employee’s duties that exceed the reimbursement allowance in ms richards traveled to new orleans to attend a keller williams marketing reunion which featured various educational courses and networking opportunities according to ms richards the trip cost approximately dollar_figure prospect reimbursed ms richards’ immediate manager david stapleton for the cost of his trip but declined her oral request for reimbursement ms richards believed that prospect denied her reimbursement request because she was still a probationary person who had not yet made any sales after her reimbursement request for the new orleans trip had been denied ms richards did not make any further requests for reimbursement of expenses ms richards testified that she incurred a number of expenses as a real_estate loan officer she maintained a home_office which consisted of a fax machine a computer and a cell phone paid for various office supplies maintained subscriptions to the los angeles times and the north county times and incurred various advertising expenses prospect never reimbursed ms richards for any of her expenses ms richards kept records of these expenses and turned them over to her certified_public_accountant c p a for the preparation of petitioners’ return on their schedule c profit or loss from business petitioners reported dollar_figure in gross_receipts or sales income which included dollar_figure from prospect and dollar_figure in business_expenses these business_expenses included advertising expenses of dollar_figure vehicle expenses of dollar_figure contract labor expenses of dollar_figure depreciation expenses of dollar_figure supplies expenses of dollar_figure travel_expenses of dollar_figure meals and entertainment_expenses of dollar_figure and other expenses of dollar_figure petitioners received a notice_of_deficiency dated date which increased their wage income by dollar_figure and decreased their interest_income by dollar_figure to account for an early withdrawal penalty on date alan spiegel a c p a and petitioners’ representative before the irs office of appeals appeals wrote to appeals stating the notice_of_deficiency stated that the petitioners failed to report dollar_figure in w-2_wages on their tax_return the discrepancy is due to petitioner-spouse spouse reporting the wages as schedule c income instead of reporting it as wages at some point the issue of schedule c expenses became disputed on date appeals sent petitioners a letter stating t he statement that the disallowance of the schedule c expenses is an affirmative issue new raised by appeals is without merit as appeals is not raising this issue the issue was raised by you when you stated that the amount of dollar_figure was in fact wages received and that you incorrectly reported this amount on the original return as gross_receipts on schedule c schedule c expenses can not be taken against wages as discussed with your representative today in a telephone conference the schedule c expenses are not applicable and cannot be allowed based on the income reported on schedule c being wages and not non-employee compensation your representative requested that the expenses reported on the schedule c are considered employee business_expenses ebe however expenses stated on schedule c may not be applicable as ebe if you intend to raise the affirmative issue of employee business_expenses ebe then you must submit the following for my review an amended schedule a a completed form_2106 employee_business_expense a copy of your reimbursement policy from the company that paid you the wages and any other documents that you wish considered to support your position that the ebe are allowable unreimbursed expenses paid out of pocket for expenses that are ordinary and necessary pertaining to your occupation petitioners asked mr spiegel to prepare a response to appeals’ letter accordingly mr spiegel prepared and sent appeals a revised schedule a itemized_deductions a revised schedule c and a form_2106 employee business_expenses petitioners did not submit an amended_return opinion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 however if the commissioner raises a new issue or seeks an increase in the deficiency the commissioner bears the burden_of_proof as to the new issue or increased deficiency see rule a petitioners’ primary argument is that respondent may not raise any matters that were not raised in the notice_of_deficiency petitioners cite no authority which supports their assertion sec_6214 provides t he tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure an allocation of the burden_of_proof is relevant only when there is equal evidence on both sides 131_tc_185 in a case where the standard of proof is preponderance_of_the_evidence and the preponderance_of_the_evidence favors one party we may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof id been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing accordingly we reject petitioners’ argument i wage income respondent argues that the dollar_figure ms richards received from prospect constituted wage income rather than business income petitioners concede that ms richards received wage income from prospect which they erroneously reported on schedule c ii schedule c income and expenses petitioners argue that concurrent with the dollar_figure increase in wage income they are entitled to a dollar_figure reduction in schedule c gross_receipts or sales we agree moreover both parties stipulated that the dollar_figure was erroneously reported on schedule c as gross_receipts or sales income respondent argues that the dollar_figure petitioners claimed on schedule c for business_expense deductions should be disallowed because the expenses were incurred by ms richards as an employee rather than as an independent_contractor for prospect petitioners concede that ms richards was an employee of prospect moreover mr spiegel admitted at trial that these expenses were erroneously reported as schedule c expenses accordingly we find that respondent has established that petitioners’ claimed schedule c business_expense deductions should be disallowed see rodriguez v commissioner tcmemo_2012_286 at holding that unreimbursed employee_expenses are properly reportable if at all as itemized_deductions on schedule a feaster v commissioner tcmemo_2010_157 100_tcm_49 holding that a common_law_employee is not entitled to claim business_expense deductions on schedule c iii schedule a employee_business_expense petitioners argue however that their claimed schedule c business_expense deductions should be allowed as schedule a itemized employee_business_expense deductions petitioners did not raise this issue in their petition nonetheless rule b provides when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings at trial both parties introduced evidence regarding the expenses ms richards incurred as a prospect employee and prospect’s reimbursement policy accordingly we find that the issue of employee business_expenses was tried by consent of the parties deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 503_us_79 the taxpayer bears the burden of substantiating the amount and purpose of each expense claimed as a deduction 116_tc_438 and must maintain records relating to such expenses sec_6001 an individual performing services as an employee generally may deduct expenses_incurred in the performance of such services as itemized_deductions on schedule a rodriguez v commissioner at however unlike schedule c deductions schedule a itemized_deductions are subject_to various limitations id for example employee business_expenses can be deducted only to the extent those expenses exceed of the taxpayer’s adjusted_gross_income sec_67 and b may be subject_to income limitations sec_68 and may have alternative_minimum_tax implications sec_56 moreover in order to deduct expenses_incurred through the performance of services as an employee a taxpayer must not have the right to reimbursement for such expenses from his employer see 788_f2d_1406 9th cir numerous courts have held that an expense is not ‘necessary’ under sec_162 when an employee fails to claim reimbursement for the expenses_incurred in the course of his employment when entitled to do so citing 277_f2d_534 6th cir aff’g t c memo 274_f2d_25 7th cir aff’g tcmemo_1959_31 and 40_tc_345 aff’d 326_f2d_760 2d cir aff’g tcmemo_1984_533 prospect’s expense reimbursement policy provides for an expense reimbursement allowance that is calculated on the basis of a loan officer’s loan revenue with respect to the new orleans trip ms richards credibly testified that she did not have any loan revenue at the time and therefore did not qualify for reimbursement under prospect’s policy however petitioners failed to establish that ms richards did not have the right to reimbursement with respect to her other expenses petitioners did not introduce evidence of ms richards’ loan revenues which would have enabled calculation of her expense reimbursement allowance under the loan officer employment agreement in orvis v commissioner f 2d pincite the taxpayer did not seek reimbursement for automobile expenses to which he was entitled in holding that such expenses were not deductible the court_of_appeals for the ninth circuit reasoned a bright line rule prohibiting deductions for reimbursable expenses avoids the difficult inquiry into the taxpayer’s knowledge and gives the taxpayer an incentive to determine which expenses are reimbursable the rule also forecloses an avenue for tax manipulation by preventing the taxpayer from converting a business_expense of his company into one of his own simply by failing to seek reimbursement id ms richards admitted that with the exception of the new orleans trip she did not request reimbursement for any of her claimed expenses even though she may have been entitled to reimbursement under the loan officer employee agreement consequently petitioners may not deduct such expenses as employee business_expenses although petitioners have established that the expenses ms richards incurred in connection with her new orleans trip were unreimbursed employee business_expenses our inquiry does not end there ms richards estimates that her trip to new orleans cost approximately dollar_figure in general if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir cohan_rule in order for the court to form an estimate the taxpayer must present sufficient evidence to provide some basis upon which an estimate can be made 85_tc_731 the cohan_rule however does not apply to expenses listed in sec_274 and taxpayers must meet special substantiation requirements for these expenses 50_tc_823 aff’d 412_f2d_201 2d cir travel_expenses including meals_and_lodging away from home are subject_to the specific and more stringent substantiation requirements of sec_274 to deduct these expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place of the travel or meal expenditure and the business_purpose of the expense sec_274 aside from ms richards’ testimony petitioners have not introduced any evidence to substantiate her new orleans travel_expenses and therefore have failed to meet the strict substantiation requirements of sec_274 any arguments not discussed in this opinion are irrelevant moot or lacking in merit to reflect the foregoing decision will be entered under rule
